Citation Nr: 1730214	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 60 percent for hypothyroidism status post thyroidectomy effective June 1, 2007, to include entitlement to an extension of a temporary total disability rating based on surgical convalescence from April 24, 2007, to May 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from September 1991 to June 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  In the September 2009 substantive appeal, the Veteran selected to attend a video conference hearing before the Board.  In November 2015, his hearing request was withdrawn in writing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran was awarded a temporary total evaluation from April 24, 2007, to May 31, 2007, for surgical treatment requiring convalescence.  In April 2007, she underwent a total thyroidectomy due to Hashimoto's Thyroiditis and left thyroid nodule.  Effective June 1, 2007, she has been assigned a 60 percent rating for her hypothyroidism status post thyroidectomy.  She contends that the total evaluation should extend beyond May 31, 2007, on the bases that she had cancer of the thyroid and post-operative residuals that required a longer period of convalescence.  See, May 2017 Brief.

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  Such total rating will be followed by appropriate schedular evaluations. Id.  Total ratings are assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more. Id.

A total rating may be extended for one, two or three months beyond the initial three months for any of the bases cited above, and extensions of one or more months up to six months beyond the initial six months period may be made for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more. Id.

The claims file includes an August 2007 VA endocrine chart which indicates that a follow-up appointment was scheduled for September 2007.  However, the subsequent report is not of record.  On remand, additional VA treatment records should be obtained.

In this regard, since updated VA treatment records are being requested, the prudent and thorough course of action is to also obtain a current examination and updated findings regarding the severity of the Veteran's hypothyroidism status post thyroidectomy.  See, Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's hypothyroidism status post thyroidectomy, including those from the Audie L. Murphy Memorial VAMC, dated from August 2007 to the present.  All records and/or responses received should be associated with the claims file.
In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her hypothyroidism status post thyroidectomy.  The claims file should be made available to the examiner.  The examiner must review the entire record, to specifically include a complete copy of this remand.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

Please state whether the Veteran's period of convalescence, due to cancer of the thyroid, extended past May 31, 2007, due to severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative, and after the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

